United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2192
                                    ___________

Danny Daggett, Sr.,                      *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * Southern District of Iowa.
                                         *
Bridgestone/Firestone, Inc.,             *      [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                               Submitted: May 10, 2000
                                   Filed: May 19, 2000
                                    ___________

Before BOWMAN, FLOYD R. GIBSON, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

      Danny Daggett, Sr. appeals from the order of the District Court1 granting
summary judgment in favor of Bridgestone/Firestone, Inc. ("Firestone") on Daggett's
claims of disability discrimination and of retaliatory discharge in violation of Iowa
public policy based on Daggett's filing of a worker's compensation claim against
Firestone. For reversal, Daggett argues that the summary-judgment record shows the




      1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
existence of genuine issues of material fact and that the District Court therefore erred
in granting summary judgment for Firestone.

       Having considered the case, we conclude the District Court did not err in its
grant of summary judgment. The undisputed evidence all points in one direction: that
Firestone fired Daggett for legitimate attendance problems and that the decision to
terminate his employment had nothing to do with his alleged disability or his worker's
compensation claim. No error of law appears, and an opinion by this Court would add
nothing of substantial value to the thorough and carefully reasoned opinion of the
District Court. Accordingly, without further discussion the decision of the District
Court is

      AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-